Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1-17, 24, and 25, as well as the species election of MMAE as a species of payload and an anti-ROR1 antibody comprising the heavy chain variable region of SEQ ID NO: 18 and the light chain variable region of SEQ ID NO: 10, in the reply filed on 12/09/2021 is acknowledged.

Claims 1-17, 24, 25, and 27 are pending.
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2021.
Claims 3, 4, 6, 12-17, 24, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2021.
	Claims 1, 2, 5, and 7-11 are under examination on the merits.

Claim Rejections
35 U.S.C. 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US PG PUB 2016/0208018, publication date: 07/21/2016).
	Chen et al. disclose an immunoconjugate comprising an anti-ROR1 antibody conjugated to MMAE, see [0198]-[0199]. At [0038], Chen et al. disclose that anti-ROR1 antibodies of the invention may bind to the Frizzled domain or the Ig domain of ROR1. At [0202], Chen et al. disclose that immunoconjugates may be prepared using linkers, including cleavable linkers.
	Therefore all of the limitations of claims 1, 2, 5, 7, and 8 are met by Chen et al.

35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PG PUB 2016/0208018, publication date: 07/21/2016) in view of Ebens et al. (US PG PUB 2008/0050310, publication date: 02/28/2008).
Chen et al. teach an immunoconjugate (antibody-payload conjugate) comprising an anti-ROR1 antibody conjugated to MMAE (an auristatin), see [0198]-[0199]. At [0038], Chen et al. teach that anti-ROR1 antibodies of the invention may bind to the Frizzled domain or the Ig domain of ROR1. At [0202], Chen et al. teach that immunoconjugates may be prepared using linkers, including cleavable linkers.
	Although Chen et al. teach an immunoconjugate (antibody-payload conjugate) comprising an anti-ROR1 antibody that binds to an epitope within the Frizzled domain or the Ig domain of ROR1 conjugated to an auristatin via a linker, Chen et al. do not teach or suggest an immunoconjugate (antibody-payload conjugate) comprising an anti-ROR1 antibody that binds to an epitope within the Frizzled domain or the Ig domain of ROR1 conjugated to an auristatin via a linker, wherein said linker comprises p-aminobenzioc acid. This deficiency is remedied by Ebens et al.
Ebens et al. teach “the use of antibody-drug conjugates for the local delivery of cytotoxic or cytostatic agents, i.e. drugs to kill or inhibit tumor cells in the treatment of cancer…” See [0011]. At [0134], Ebens et al. teach that antibodies may be conjugated to auristatins, which interfere with microtubule dynamics, GTP hydrolysis, and nuclear and cellular division, at [0136], Ebens et al. teach that an exemplary auristatin is MMAE. At [0578] and [0579], Ebens et al. teach that linkers that link an antibody to a drug moiety may comprise a spacer unit that links the antibody to the drug moiety, and Ebens et al. teach that said spacer unit may comprise a p-aminobenzyl unit. 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Chen et al. and Ebens et al. to develop an immunoconjugate (antibody-payload conjugate) comprising an anti-
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claims 1, 2, 5, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PG PUB 2016/0208018, publication date: 07/21/2016) in view of Rabuka et al. (US PG PUB 2014/0161870, publication date: 06/12/2014).
The teachings of Chen et al. are detailed above. Although Chen et al. teach an immunoconjugate (antibody-payload conjugate) comprising an anti-ROR1 antibody that binds to an epitope within the Frizzled domain or the Ig domain of ROR1 conjugated to an auristatin, Chen et al. do not teach or suggest an immunoconjugate (antibody-payload conjugate) comprising an anti-ROR1 antibody that binds to an epitope within the Frizzled domain or the Ig domain of ROR1 conjugated to an auristatin, wherein the anti-ROR1 antibody further comprises a formylglycine residue generated by a formylglycine-generating enzyme and wherein the 
Rabuka et al. teach that antibodies may be modified to include a heterologous moiety, such as a drug, see [0091]. At [0092], Rabuka et al. teach that “[i]n one example, the antibody can be modified to include a 2-formylglycine residue, which can serve as a chemical handle for attachment of a heterologous moiety. For example, the heavy and/or light chain constant region of an anti-CD22 of the present disclosure can be modified to include an amino acid sequence of a sulfatase motif which is capable of being converted by action of a 2-formylglycine generating enzyme (FGE) to contain a 2-formylglycine (FGly). Such sulfatase motifs may also be referred to herein as an FGE-modification site. Action of FGE is directed in a sequence-specific manner in that the FGE acts at a sulfatase motif positioned within the immunoglobulin polypeptide. The moiety of interest is provided as component of a reactive partner for reaction with an aldehyde of the FGly residue of a converted aldehyde tag of the tagged Ig polypeptide. A wide range of commercially available reagents can be used to accomplish attachment of a moiety of interest to an FGly residue of an aldehyde tagged Ig polypeptide. For example, aminooxy, hydrazide, or thiosemicarbazide derivatives of a number of moieties of interest are suitable reactive partners, and are readily available or can be generated using standard chemical methods.”
	One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Chen et al. with the teachings of Rabuka et al. to develop an anti-ROR1 antibody-payload conjugate comprising 1) an anti-ROR1 antibody that binds an epitope in the Ig domain, Frizzled domain, or Kringle domain and 2) a payload that is an auristatin derivative, such as MMAE, wherein the anti-ROR1 antibody further comprises a formylglycine residue generated by a formylglycine-
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claims 1, 2, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kipps et al (US PG PUB 2015/0232569, publication date: 08/20/2015) in view of Ebens et al. (US PG PUB 2008/0050310, publication date: 02/28/2008).
At [0006], Kippps et al. teach that ROR1 is not significantly expressed on normal, adult tissues; however ROR1 is expressed on the surface of 
Although Kipps et al. teach an anti-ROR1 antibody-payload conjugate comprising 1) an anti-ROR1 antibody that binds an epitope in the Ig domain, Frizzled domain, or Kringle domain and 2) a payload, Kipps et al. do not teach or suggest an anti-ROR1 antibody-payload conjugate comprising 1) an anti-ROR1 antibody that binds an epitope in the Ig domain, Frizzled domain, or Kringle domain and 2) a payload that is an auristatin derivative, such as MMAE. This deficiency is remedied by Ebens et al.
Ebens et al. teach “the use of antibody-drug conjugates for the local delivery of cytotoxic or cytostatic agents, i.e. drugs to kill or inhibit tumor cells in the treatment of cancer…” See [0011]. At [0134], Ebens et al. teach that antibodies may be conjugated to auristatins, which interfere with microtubule dynamics, GTP hydrolysis, and nuclear and cellular division, at [0136], Ebens et al. teach that an exemplary auristatin is MMAE. At [0578] and [0579], Ebens et al. teach that linkers that link an antibody to a drug moiety may comprise a spacer unit that links the antibody to the drug moiety, and Ebens et al. teach that said spacer unit may comprise a p-aminobenzyl unit. 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Kipps et al. with the teachings of Ebens et al. to develop an anti-ROR1 antibody-payload conjugate 
With respect to claim 9, as indicated above, Ebens et al. teach that linkers that link an antibody to a drug moiety may comprise a spacer unit that links the antibody to the drug moiety, and Ebens et al. teach that said spacer unit may comprise a p-aminobenzyl unit. As such one of ordinary skill in the art would have been motivated to modify the anti-ROR1 antibody-payload conjugate of Kipps et al. to comprise a spacer unit that comprises a p-aminobenzyl unit, because such a modification would be expected to result in a functional anti-ROR1 antibody-payload conjugate.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kipps et al (US PG PUB 2015/0232569, publication date: 08/20/2015) and Ebens et al. (US PG PUB . 
The teachings of Kipps et al. and Ebens et al. are detailed above. Although these references teach or suggest an anti-ROR1 antibody-payload conjugate comprising 1) an anti-ROR1 antibody that binds an epitope in the Ig domain, Frizzled domain, or Kringle domain and 2) a payload that is an auristatin derivative, such as MMAE, these references do not teach or suggest an anti-ROR1 antibody-payload conjugate comprising 1) an anti-ROR1 antibody that binds an epitope in the Ig domain, Frizzled domain, or Kringle domain and 2) a payload that is an auristatin derivative, such as MMAE, wherein the anti-ROR1 antibody further comprises a formylglycine residue generated by a formylglycine-generating enzyme and wherein the payload is conjugated to the anti-ROR1 antibody at the formylglycine site. These deficiencies are remedied by Rabuka et al.
Rabuka et al. teach that antibodies may be modified to include a heterologous moiety, such as a drug, see [0091]. At [0092], Rabuka et al. teach that “[i]n one example, the antibody can be modified to include a 2-formylglycine residue, which can serve as a chemical handle for attachment of a heterologous moiety. For example, the heavy and/or light chain constant region of an anti-CD22 of the present disclosure can be modified to include an amino acid sequence of a sulfatase motif which is capable of being converted by action of a 2-formylglycine generating enzyme (FGE) to contain a 2-formylglycine (FGly). Such sulfatase motifs may also be referred to herein as an FGE-modification site. Action of FGE is directed in a sequence-specific manner in that the FGE acts at a sulfatase motif positioned within the immunoglobulin polypeptide. The moiety of interest is provided as component of a reactive partner for reaction with an aldehyde of the FGly residue of a converted aldehyde tag of the tagged Ig polypeptide. A wide range of 
	One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Kipps et al. and Ebens et al. with the teachings of Rabuka et al. to develop an anti-ROR1 antibody-payload conjugate comprising 1) an anti-ROR1 antibody that binds an epitope in the Ig domain, Frizzled domain, or Kringle domain and 2) a payload that is an auristatin derivative, such as MMAE, wherein the anti-ROR1 antibody further comprises a formylglycine residue generated by a formylglycine-generating enzyme and wherein the payload is conjugated to the anti-ROR1 antibody at the formylglycine site. One of ordinary skill in the art would have been motivated to do so, because Kipps et al. and Ebens et al. teach or suggest an anti-ROR1 antibody-payload conjugate comprising 1) an anti-ROR1 antibody that binds an epitope in the Ig domain, Frizzled domain, or Kringle domain and 2) a payload that is an auristatin derivative, such as MMAE. Furthermore Rabuka et al. teach that antibodies may be modified to include an amino acid sequence of a sulfatase motif which is capable of being converted by action of a 2-formylglycine generating enzyme (FGE) to contain a 2-formylglycine (FGly), which can serve as a chemical handle for attachment of a heterologous moiety. One of ordinary skill in the art would have therefore been motivated to modify the invention of Kipps et al. and Ebens et al. to comprise a sulfatase motif which is capable of being converted by action of a 2-formylglycine generating enzyme (FGE) to contain a 2-formylglycine (FGly), because said 2-formylglycine (FGly) would serve as a chemical handle for attachment of a heterologous moiety, such as the drug MMAE. 
prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642